DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an autonomous driving module configured to drive …” in claim 2;
“navigation module configured to receive …” in claim 3;
“a transaction module for receiving …” in claim 11;
“transaction module configured to send …” in claim 12; and
“database updating module configured to update …” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Claim limitations discussed in the “Claim Interpretation” section above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification in [0016] and [0033] refers to modules as software. Therefore, the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). Specification [0025] describes the autonomous driving module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0026] describes the navigation module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0041] describes the transaction module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0040] describes the database updating module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 11-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations discussed above in the “Claim Interpretation” section have been found to fail to disclose sufficient corresponding structure (e.g. the algorithm) in the specification that performs the entire claimed function and have been found to be indefinite under 35 USC 112(b). Therefore, these claim limitations also fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-13 recite a combination of devices and therefore recite a machine.
Claims 14-20 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 10, and 14, as a whole, are directed to the abstract idea of providing vehicle availability, matching an available vehicle to a vehicle use request, and allowing the use of the available vehicle, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including advertising, marketing or sales activities or behaviors) by reciting matchmaking in a market for vehicle sharing wherein the vehicles are advertised as available for use. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by reciting rules and instructions for a user to identify and use a vehicle they do not own. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting observing available vehicles and evaluating whether a user can use the available vehicle. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “providing vehicle availability, matching an available vehicle to a vehicle use request, and allowing the use of the available vehicle,” is recited by claiming the following limitations: identifying a vehicle is not in use, creating a vehicle schedule, uploading the vehicle schedule, receiving a vehicle request, matching the request to an available vehicle, an owner authorizing a request, and permitting vehicle use. The mere nominal recitation of a server, a processor, and a computer readable medium does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 2-7, 9, 11-13, and 15-19, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: driving to a staring location, receiving a destination and directing a vehicle to a destination, permit vehicle access, monitoring a vehicle, determining a max run time, preventing vehicle usage based on a max run time, modifying a schedule, receiving payment, sending payment, updating availability, providing instructions for accessing a vehicle.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 10, and 14 recite the additional elements: a server, a processor, and a computer readable medium. These server, processor, and computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of sharing a vehicle in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing vehicle sharing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 10, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a server, a processor, and a computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a server (Specification [0031]), a processor (Specification [0018]), and a computer readable medium (Specification [0019]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a server, a processor, and a computer readable medium. See MPEP 2106.05(f). The claims limit the field of use by reciting the vehicle sharing field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 4-6 and 9, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 4-6 and 9, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): network interface hardware (Specification [0028]), a telematics monitoring device (Specification [0020]), a battery/fuel monitoring device (Specification [0027]), and an input device (Specification [0023]). See MPEP 2106.05(d)(I)(2). Claims 4-6 and 9 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by network interface hardware, a telematics monitoring device, a battery/fuel monitoring device, and an input device. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 8 and 20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohmeier et al. (U.S. P.G. Pub. 2015/0371153 A1), hereinafter Lohmeier.

Claim 1. 
Lohmeier discloses a vehicle comprising: 
one or more processors (Lohmeier [0040] telematics unit processor); and 
one or more memory modules comprising a computer-readable medium storing computer- readable instructions that, when executed by the one or more processors (Lohmeier [0040] telematics unit memory), cause the one or more processors to: 
identify when the vehicle is not in use (Lohmeier Fig. 6 Item 610, [0109] reservation registered; Fig. 6 Item 614, 632, [0111], [0123] update vehicle status when parked and the driver shuts off the engine); 
create a vehicle availability schedule identifying when the vehicle is available based on when the vehicle is not in use (Lohmeier Fig. 4C Item 354, [0088] available time period records; Fig. 4D Item 370, [0095] vehicle availability record; Fig. 6 Item 610, [0109] reservation registered; Fig. 6 Item 620, [0115] generate proposed vehicle availability record); 
upload the vehicle availability schedule to a server (Lohmeier Fig. 6 Item 610, [0109] reservation registered; Fig. 6 Item 622, [0116] accept the shared vehicle availability record); and 
receive instruction from the server to permit the vehicle to be used by a user when authorized by an owner of the vehicle (Lohmeier Fig. 6 Item 612, [0110] borrower takes possession of the vehicle; Fig. 6 Item 626, [0118] create a shared vehicle reservation record and notify lender; [0107] negotiation for vehicle use between the prospective borrower and owner; [0108] owner and/or lender decide on a shared vehicle request).

Claim 3. 
Lohmeier discloses all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:  
a navigation module, the navigation module configured to receive destination information and direct the vehicle to a destination (Lohmeier [0042] user of the telematics unit enters a destination and a route to a destination may be calculated and turn by turn directions may be provided).

Claim 4. 
Lohmeier discloses all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:
network interface hardware, the network interface hardware configured to communicate with a user device of the user to permit access to the vehicle upon identifying the user device (Lohmeier [0110], [0119], [0125] borrower takes possession of the vehicle at the agreed time and location; [0074], [0094], [0121] theft/ignition block service).

Claim 5. 
Lohmeier discloses all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:
a telematics monitoring device, the telematics monitoring device configured to monitor at least one of when the vehicle is turned on, when the vehicle is turned off, locations at which the vehicle is turned on, locations at which the vehicle is turned off, how long the vehicle is turned on, and how long the vehicle is turned off (Lohmeier [0038] telematics unit; [0041] locations services; Fig. 2A, [0059] measurements by telematics unit; [0077] parking location; [0097] pickup and drop off locations; [0099] timeliness).

Claim 6. 
Lohmeier discloses all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:  
a battery/fuel monitoring device, the battery/fuel monitoring device configured to determine a max run time of the vehicle (Lohmeier Fig. 2B Item 254, [0078] current fuel range provides an estimate of the remaining travel distance before the vehicle needs to be refilled).

Claim 7. 
Lohmeier discloses all the elements of claim 6, as shown above. Additionally, Lohmeier discloses:
wherein the battery/fuel monitoring device prevents the vehicle from being used by the user when the max run time of the vehicle is below a threshold based on a request from the user (Lohmeier [0061], [0078], [0097] low fuel would result in a lowered vehicle rating; [0076] vehicle may not be available due to detected malfunctioning component; [0105] vehicle request specifies a vehicle rating level used to filter the set of potentially available vehicles).

Claim 8. 
Lohmeier discloses all the elements of claim 7, as shown above. Additionally, Lohmeier discloses:
wherein the request includes at least one of a duration of vehicle usage, a starting location, and a destination (Lohmeier Fig. 4B Items 332, 337 [0084] requested time period and total miles; Fig. 4C Item 364, [0092] vehicle passenger and storage capacity; [0106], [0117] apply filters associated with the shared vehicle request to retrieve vehicle availability).

Claim 9. 
Lohmeier discloses all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:  
an input device, the input device configured to receive input from the owner to modify the vehicle availability schedule (Lohmeier [0088], [0103] vehicle owner may review periods where the vehicle is available for borrowing).

Claim 10.
Lohmeier discloses a vehicle sharing system comprising: 
a server including a listing of vehicles, parameters associated with each vehicle, and owner information associated with each vehicle (Lohmeier [0050], [0055]); 
one or more processors (Lohmeier [0050], [0055]); and 
one or more memory modules comprising a computer-readable medium storing computer- readable instructions that, when executed by the one or more processors (Lohmeier [0036]-[0037]), cause the one or more processors to: 
receive a request from a user (Lohmeier [0084], [0103], [0105] shared vehicle request); 
match a vehicle in the listing of vehicles to the request (Lohmeier [0106], [0108], [0117] match pending shared vehicle request with approved vehicle availability record); 
send a notification to an owner of the matched vehicle to authorize the request (Lohmeier [0107] negotiation for vehicle use between the prospective borrower and owner; Fig. 6 Item 626, [0118], [0130] notify perspective lender of a matching request); and 
send a signal to the matched vehicle to permit the matched vehicle to be used by the user (Lohmeier Fig. 6 Item 612, [0110], [0125] borrower takes possession of the vehicle; Fig. 6 Item 626, [0118] create a shared vehicle reservation record and notify lender; [0108] owner and/or lender decide on a shared vehicle request; [0125] owner has agreed to permit borrower to take possession for a period of time).

Claim 11. 
Lohmeier discloses all the elements of claim 10, as shown above. Additionally, Lohmeier discloses:  
a transaction module for receiving a payment from the user based on a usage of the matched vehicle (Lohmeier [0085], [0129] requestor offer for compensation; [0130] negotiate vehicle sharing terms of use such as cost; [0134] revenue distributed to owner).

Claim 12. 
Lohmeier discloses all the elements of claim 11, as shown above. Additionally, Lohmeier discloses:  
wherein the transaction module is configured to send the received payment to the owner of the matched vehicle (Lohmeier [0085], [0129] requestor offer for compensation; [0130] negotiate vehicle sharing terms of use such as cost; [0134] revenue distributed to owner).

Claim 13. 
Lohmeier discloses all the elements of claim 11, as shown above. Additionally, Lohmeier discloses:  
a database updating module configured to update the listing of vehicles based on which vehicles are not currently available (Lohmeier [0030], [0111], [0113], [0122], [0125], [0132] update availability information).

Claim 14. 
Lohmeier discloses a method for providing vehicle sharing services comprising: 
identifying when a vehicle is not in use (Lohmeier Item 610, 614, 632); 
creating a vehicle availability schedule identifying when the vehicle is available based on when the vehicle is not in use (Lohmeier 354, 370, 610, 620); 
receiving a request from a user to deploy the vehicle (Lohmeier [0084], [0103], [0105] shared vehicle request); 
matching the request from the user to the vehicle when the vehicle is available (Lohmeier [0106], [0108], [0117] match pending shared vehicle request with approved vehicle availability record); 
sending a notification to an owner of the vehicle to authorize the request (Lohmeier [0107] negotiation for vehicle use between the prospective borrower and owner; Fig. 6 Item 626, [0118], [0130] notify perspective lender of a matching request); and 
permitting the vehicle to be used by the user when the request is authorized by the owner of the vehicle (Lohmeier Fig. 6 Item 612, [0110], [0125] borrower takes possession of the vehicle; Fig. 6 Item 626, [0118] create a shared vehicle reservation record and notify lender; [0108] owner and/or lender decide on a shared vehicle request; [0125] owner has agreed to permit borrower to take possession for a period of time).

Claim 15. 
Lohmeier discloses all the elements of claim 14, as shown above. Additionally, Lohmeier discloses:  
receiving a payment from the user based on a usage of the vehicle (Lohmeier [0085], [0129] requestor offer for compensation; [0130] negotiate vehicle sharing terms of use such as cost; [0134] revenue distributed to owner); and 
sending the payment to the owner of the vehicle (Lohmeier [0085], [0129] requestor offer for compensation; [0130] negotiate vehicle sharing terms of use such as cost; [0134] revenue distributed to owner).

Claim 17. 
Lohmeier discloses all the elements of claim 14, as shown above. Additionally, Lohmeier discloses:  
wherein a notification is sent to the user with instructions for accessing the vehicle (Lohmeier [0107] negotiation for vehicle use between the prospective borrower and owner; Fig. 6 Item 626, [0118], [0130] notify perspective lender of a matching request; [0119], [0125] pickup location; [0130] negotiate terms of use such as pick-up/drop-off location).

Claim 18. 
Lohmeier discloses all the elements of claim 14, as shown above. Additionally, Lohmeier discloses:  
wherein the vehicle is prevented from being accessed by the user if a battery or fuel level of the vehicle is below a threshold, the threshold determined based on the request from the user (Lohmeier [0061], [0078], [0097] low fuel would result in a lowered vehicle rating; [0076] vehicle may not be available due to detected malfunctioning component; [0105] vehicle request specifies a vehicle rating level used to filter the set of potentially available vehicles).

Claim 19. 
Lohmeier discloses all the elements of claim 14, as shown above. Additionally, Lohmeier discloses:  
indicating that the vehicle is not available when it is authorized to be accessed by the user (Lohmeier [0030], [0111], [0113], [0122], [0125], [0132] update availability information); 
updating a listing of vehicles to identify that the vehicle is not available (Lohmeier [0030], [0111], [0113], [0122], [0125], [0132] update availability information); and 
updating the listing of vehicles to reflect that the vehicle is available when the vehicle is returned (Lohmeier [0030], [0111], [0113], [0122], [0125], [0132] update availability information).

Claim 20. 
Lohmeier discloses all the elements of claim 15, as shown above. Additionally, Lohmeier discloses:  
wherein matching the request from the user to the vehicle is based on requirements in the request from the user, the requirements including at least one of a duration of vehicle usage, a distance to be traveled, and a vehicle type (Lohmeier Fig. 4B Items 332, 337 [0084] requested time period and total miles; Fig. 4C Item 364, [0092] vehicle passenger and storage capacity; [0106], [0117] apply filters associated with the shared vehicle request to retrieve vehicle availability; [0125] owner has agreed to permit borrower to take possession for a period of time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmeier in view of Kim et al. (U.S. P.G. Pub. 2018/0136655 A1), hereinafter Kim.

Claim 2. 
Lohmeier discloses all the elements of claim 1, as shown above. However, Lohmeier does not teach the following limitation, but Kim does:
wherein the vehicle is an autonomous vehicle including an autonomous driving module configured to drive the vehicle to a starting location of the user (Kim Fig. 8 Item S850, [0153], [0155], [0162] autonomous vehicle travels to first destination which is the pickup point for a user; Fig. 13 Item S1360, [0153], [0198] autonomous vehicle can travel to second destination for user drop-off).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of dispatching an autonomous vehicle to the pickup location of a user of Kim for the parking location of a shared vehicle of Lohmeier. Both the pickup location of a shared vehicle for a trip and dispatch of an autonomous location to a user for a trip are known in the art of on-demand transportation for starting a vehicle trip. Thus, the simple substitution of one known element in the art of on-demand transportation for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Lohmeier’s system with the improved functionality to start an on-demand transportation trip at a location more convenient to a requesting user because the user may not have transportation required to travel to the parking location of a shared vehicle.

Claim 16. 
Lohmeier discloses all the elements of claim 14, as shown above. However, Lohmeier does not teach the following limitation, but Kim teaches:  
wherein the vehicle is autonomously driven to a starting location of the user after the request is authorized by the owner (Kim Fig. 8 Item S850, [0153], [0155], [0162] autonomous vehicle travels to first destination which is the pickup point for a user; Fig. 13 Item S1360, [0153], [0198] autonomous vehicle can travel to second destination for user drop-off).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of dispatching an autonomous vehicle to the pickup location of a user of Kim for the parking location of a shared vehicle of Lohmeier. Both the pickup location of a shared vehicle for a trip and dispatch of an autonomous location to a user for a trip are known in the art of on-demand transportation for starting a vehicle trip. Thus, the simple substitution of one known element in the art of on-demand transportation for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Lohmeier’s system with the improved functionality to start an on-demand transportation trip at a location more convenient to a requesting user because the user may not have transportation required to travel to the parking location of a shared vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628